DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deberling et al. (US-20180257624) in view of Budaker et al. (US-6810985).
Regarding claim 1,  Deberling et al. discloses at least one threaded drive system(3) configured to convert a drive-side rotary motion into a translatory motion (Abstract, fig 1a); and a piston/cylinder unit actuatable by the threaded drive system for brake pressure generation(Abstract); wherein the threaded drive system includes: a spindle nut (6) which is rotatable via an electric motor (2); a spindle  (4) cooperating with a thread (7) of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut (paragraph 25); and a drive wheel (12) which is non-rotatably (paragraph 25, rotatably fixed) situated at the spindle nut (6), and via which the spindle nut is connected to the electric motor (fig 1), wherein the drive wheel and the spindle nut (plastic, paragraph 5) are separate components (fig 1, 12 
Deberling et al. discloses wherein the spindle nut (6, made of fiber-reinforced plastic material, paragraph 5) and the drive wheel (12) are separate but is silent as to the material of the drive wheel (12).  Budaker et al. teaches an electromechanical actuator with a fiber-reinforced plastic drive wheel (23, col. 2, line 66-col. 3, line 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fiber-reinforced plastic drive wheel because in an environment of reduced torque requirements (Deberling et al. multistage gear unit 3) alternative materials would provide superior weight or cost requirements (Budaker et al., col. 2, line 66-col. 3, line 3).  
Regarding claim 2, Deberling et al. discloses wherein the drive wheel is situated at a spindle nut end (fig 1a, at least at or near 11).
Regarding claim 3, Deberling et al. discloses wherein the connecting structures (13/10) are formed by recesses and protrusions, which engage one another in a form- locked manner (figs 1a and 1b).
Regarding claim 4, as broadly recited, Deberling et al. discloses wherein the recesses are situated on a side of the spindle nut (6, fig 1a).  It has been interpreted that the spindle nut  (6) has sides and the recesses and ridges (13/10) are on a side.  The claim does not require the side to be a distal end face.
Regarding claim 5, as broadly recited, Deberling et al. discloses wherein the protrusions have a rectangular cross section (fig 1a). If a cross-section in an axial direction of the spindle and/or drive wheel is taken (at least fig 1a, axially), it has been interpreted that both elements 13 and 10 are rectangular.

Regarding claim 8, Deberling et al. discloses a hydraulic braking system (paragraph 2); and an electromechanical brake pressure generator for the hydraulic braking system (paragraphs 2-4), the electromechanical brake pressure generator including: at least one threaded drive system (3) configured to convert a drive-side rotary motion into a translatory motion (paragraph 4); and a piston/cylinder unit actuatable by the threaded drive system for brake pressure generation (paragraph 4); wherein the threaded drive system includes: a spindle nut (6) which is rotatable via an electric motor (2); a spindle (4) cooperating with a thread (7)of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut (fig 1a); and a drive wheel (12) which is non-rotatably situated at the spindle nut (paragraph 25), and via which the spindle nut is connected to the electric motor (fig 1a), wherein the drive wheel and the spindle nut (plastic, paragraph 5) are separate components (fig 1, 12 and 6), including a plurality of mutually corresponding connecting structures (fig 1b, at least 13 and 10) which, in an assembled state, engage one another in a form-locked manner in such a way that a torque required for rotating the spindle nut is transmitted (at least rotationally fixed, paragraph 25).
Deberling et al. discloses wherein the spindle nut (6, made of fiber-reinforced plastic material, paragraph 5) and the drive wheel (12) are separate but is silent as to the material of the drive wheel (12).  Budaker et al. teaches an electromechanical actuator with a fiber-reinforced plastic drive wheel (23, col. 2, line 66-col. 3, line 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fiber-reinforced plastic drive wheel because in an environment of reduced torque requirements .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deberling et al. (US-20180257624) in view of Budaker et al. (US-6810985) and in further view of Deberling et al. (US-20180251114).
Regarding claim 7, Deberling et al. (US-20180257624) and Budaker et al. disclose and teach as set forth above but do not specifically provide wherein the spindle nut and drive wheel are composed of plastics of differing material property.  Deberling et al. (US-20180251114) teaches wherein it is advantageous to design the material properties of spindle nut 6 and drive internal gear 12 to be proportioned relative to one another (paragraph 30), or in other words, made from different materials.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to design the material properties of spindle nut 6 and drive internal gear 12 to be different at least to prevent loss of rotational entrainment (Deberling et al. US-20180251114, paragraph 30).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein a spindle nut which is rotatable via an electric motor; a spindle cooperating with a thread of the spindle nut so that the spindle is axially displaced with a rotation of the spindle nut; and a drive wheel which is non-rotatably situated at the spindle nut, and via which the spindle nut is connected to the . 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657